DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 11-14, 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa US 2016/0357160.
Regarding claims 1 and 13, Fujisawa discloses an electronic device and a control method of the electronic device comprising: a first receiver that receives a first radio wave (5) and outputs first frequency information based on a carrier frequency of the first radio wave [0110]; a second receiver that receives a second radio wave (4) and outputs second frequency information based on a carrier frequency of the second radio wave [0110]; an oscillation circuit that generates a clock signal used for measuring an internal time (66) [0157]; and a processor connected to the first receiver, the second receiver, and the oscillation circuit (61) Fig. 7, the processor being configured to: determine a reception environment of the first radio wave and the second radio wave (S10) [0202]-[0204]; and control the oscillation circuit such that the frequency of the clock signal is close to a reference frequency determined based on any of the first frequency information and the second frequency information, based on a determination result of the reception environment (if indoors, through standard time signal reception S50 in Fig. 15, adjusts time at S62 and if outdoors, through GPS reception S20, 30 in Fig. 13 and 14 adjusts time at S29, S42).  
Regarding claims 2 and 14, Fujisawa discloses the electronic device and the method, wherein the first radio wave is a standard radio wave or a radio wave transmitted from a positional information satellite (S), and the processor is further configured to: determine whether the reception environment is indoors or outdoors (S10); select the first frequency information in a case where the determination result of the reception environment is outdoors ; and select the second frequency information in a case where the determination result of the reception environment is indoors (if indoors, through standard time signal reception S50 in Fig. 15, adjusts time at S62 and if outdoors, through GPS reception S20, 30 in Fig. 13 and 14 adjusts time at S29, S42).  
Regarding claim 4, Fujisawa discloses the electronic device, further comprising: a solar cell connected to the processor, wherein the processor determines whether the reception environment is indoors or outdoors based on a comparison result between a power generation amount per unit time generated by the solar cell and a predetermined threshold value [0202]-[0204] (i.e. detecting voltage of solar cell and see if it is greater than threshold).  
Regarding claims 6 and 16, Fujisawa discloses the electronic device and the method, wherein the processor determines whether the reception environment is indoors or outdoors based on whether or not the internal time is within a predetermined time range [0200]-[0201].  
Regarding claims 9, 11, and 19, Fujisawa discloses the electronic device and the method, wherein the processor is further configured to: specify a difference between the reference frequency and the frequency of the clock signal; and control the oscillation circuit and correct the frequency of the clock signal so as to be close to the reference frequency, based on the difference (if indoors, through standard time signal reception S50 in Fig. 15, adjusts time at S62 and if outdoors, through GPS reception S20, 30 in Fig. 13 and 14 adjusts time at S29, S42). 
Regarding claim 12, Fujisawa discloses the electronic device and the method, wherein the first radio wave and the second radio wave are each any of a radio wave transmitted from a positional information satellite (S), a standard radio wave (R), and a radio wave from a base station included in a mobile phone network, and the processor is further configured to: correct the internal time based on a number of the clock signals from a time when the internal time is set based on the first or second radio wave to a current time, and a difference between the reference frequency and the frequency of the clock signal  (if indoors, through standard time signal reception S50 in Fig. 15, adjusts time at S62 and if outdoors, through GPS reception S20, 30 in Fig. 13 and 14 adjusts time at S29, S42; also see [0170]).  
Regarding claim 21, Fujisawa discloses an electronic device comprising (1): a global positioning system (GPS) receiver that receives a GPS radio wave and outputs first frequency information based on a carrier frequency of the GPS radio wave (S; 5) [0110]; a second receiver that receives a second radio wave other than the GPS radio wave and outputs second frequency information based on a carrier frequency of the second radio wave (R; 4) [0110]; an oscillation circuit that generates a clock signal used for measuring an internal time (66) [0157]; and a processor connected to the GPS receiver, the second receiver, and the oscillation circuit  (61) Fig. 7, the processor being configured to: determine whether the electronic device is indoors or outdoors based on the GPS radio wave  (S10) [0202]-[0204];   when the electronic device is outdoors, set a reference frequency based on the first frequency information; when the electronic device is indoors, set the reference frequency based on the second frequency information; and control the oscillation circuit such that the frequency of the clock signal is close to the reference frequency (if indoors, through standard time signal reception S50 in Fig. 15, adjusts time at S62 and if outdoors, through GPS reception S20, 30 in Fig. 13 and 14 adjusts time at S29, S42); and a display (21-23) connected to the processor that displays a time based on the internal time [0168]-[0172].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Shinohara US 2021/0103059
Regarding claims 3 and 15, Fujisawa discloses the electronic device and method as described in the paragraphs above.
	Fujisawa does not disclose, wherein the processor determines whether the reception environment is indoors or outdoors based on a reception intensity of the first radio wave received by the first receiver and a reception intensity of the second radio wave received by the second receiver.  
	However, Shinohara discloses an electronic device and method, wherein the processor determines whether the reception environment is indoors or outdoors based on a reception intensity of the first radio wave received by the first receiver and a reception intensity of the second radio wave received by the second receiver, see [0272]-[0274]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa to have the processor determine whether the reception environment is indoors or outdoors based on a reception intensity as suggested by Shinohara because doing so improves the device in the same way allowing for more accurate time measuring based on availability of signals.

Regarding claims 10 and 20, Fujisawa discloses the electronic device and method as described in the paragraphs above.
Fujisawa does not disclose, wherein the processor is further configured to: perform numerical arithmetic processing of converting a frequency with respect to the first frequency information or the second frequency information selected based on the determination result of the reception environment; generate a reference wave having the reference frequency; and specify the difference between the reference frequency and the frequency of the clock signal based on a first phase difference between the reference wave and the clock signal at a first time, a second phase difference between a reference wave and a clock signal at a second time, and a time period from the first time to the second time.  
	However, Shinohara discloses he processor is further configured to: perform numerical arithmetic processing of converting a frequency with respect to the first frequency information or the second frequency information selected based on the determination result of the reception environment; generate a reference wave having the reference frequency; and specify the difference between the reference frequency and the frequency of the clock signal based on a first phase difference between the reference wave and the clock signal at a first time, a second phase difference between a reference wave and a clock signal at a second time, and a time period from the first time to the second time, see [0315]-[0324].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa as suggested by Shinohara because doing so allows for the device to more accurately measure time based on a timing delay between particular signals received by the electronic device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Honda US 2008/0030403.
Regarding claim 5, Fujisawa discloses the electronic device as described in the paragraphs above.
	Fujisawa does not disclose an acceleration sensor connected to the processor, wherein the processor determines whether the reception environment is indoors or outdoors based on a signal from the acceleration sensor.  
	However, Honda discloses an electronic device comprising an acceleration sensor connected to the processor, wherein the processor determines whether the reception environment is indoors or outdoors based on a signal from the acceleration sensor, see [0048]-[0050] 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa to have an acceleration sensor to determine whether the device is indoors or not as suggested by Honda because doing so improves the device in the same way allowing for more accurate time measuring based on availability of signals.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Matsuzaki CN 101464656.
Regarding claims 7 and 17, Fujisawa discloses the electronic device and method as described in the paragraphs above.
	Fujisawa does not disclose, wherein the processor is further configured to: output a control voltage for controlling the oscillation circuit; specify a moving speed of the electronic device by using the first radio wave; and suppress a control of the oscillation circuit such that the frequency of the clock signal is close to the reference frequency in a case where the moving speed exceeds a predetermined threshold value.  
However, Matsuzaki discloses the processor is further configured to: output a control voltage for controlling the oscillation circuit; specify a moving speed of the electronic device by using the first radio wave; and suppress a control of the oscillation circuit such that the frequency of the clock signal is close to the reference frequency in a case where the moving speed exceeds a predetermined threshold value, see pg. 7; 28-29.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa as suggested by Matsuzaki because doing so helps to improve the accuracy of the timing of the electronic device by only allowing signals received when the device is not moving. 




Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Marshall US 2015/0319725.
Regarding claims 8 and 18, Fujisawa discloses the electronic device and method as described in the paragraphs above, wherein the second radio wave is a radio wave from a base station (R), see [0051]-[0052]
	Fujisawa does not disclose, the second radio wave is included in a mobile phone network.
However, Marshall discloses that it is well known in the art to use a radio wave as included in a mobile phone network alternatively instead of a base station, see[0002]-[0009].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa as suggested by Marshall because substituting one known radio wave source for measuring time for another produces the predictable result that the electronic device will receive a reliable time signal from which to correct its internal time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844